NO. 07-06-0016-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



MARCH 7, 2006

______________________________



RICHARD JOEL ORTEGA,



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 108th DISTRICT COURT OF POTTER COUNTY;



NO. 46,448-E; HON. ABE LOPEZ, PRESIDING

_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

Richard Joel Ortega appeals from the judgment of the trial court.  The clerk’s and reporter’s records were due to be filed on February 16, 2006.  On February 27, 2006, the clerk filed her first extension request to file the record because no attorney has been appointed on appeal.

Accordingly, we abate this appeal and remand the cause to the 108th District Court of Potter County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:

1.  	whether appellant desires to prosecute the appeal; and,



2.  	whether appellant is indigent and entitled to appointed counsel and a free record on appeal. 




whether the trial court certified his right to appeal.




The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing.  Additionally, the district court shall then file the supplemental record and reporter’s record transcribing the hearing with the clerk of this court on or before April 6, 2006.  Should further time be needed by the trial court to perform these tasks, then same must be requested before April 6, 2006.

It is so ordered.

Per Curiam

Do not publish.